TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00672-CR



                                    James Rogers, Appellant

                                                v.

                                  The State of Texas, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
    NO. 11-913-K368, HONORABLE LLOYD DOUGLAS SHAVER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               A jury convicted James Rogers of the offenses of aggravated assault and unlawful

possession of a firearm by a felon and assessed his punishment at seventy-five years’ imprisonment

on each count. See Tex. Penal Code §§ 22.02, 46.04.

               Rogers’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that this appeal is frivolous and without merit. The brief meets the requirements

of Anders v. California, 386 U.S. 738, 744 (1967), by presenting a professional evaluation of the

record demonstrating why there are no arguable grounds to be advanced. See also Penson v. Ohio,

488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,

516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);

Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Counsel sent a copy of the brief to

Rogers and advised him of his right to examine the appellate record and to file a pro se brief. See
Anders, 386 U.S. at 744. Rogers requested and received two extensions of time to file his pro se

brief but did not file it.

                 We have reviewed the record and find no reversible error. See Garner v. State,

300 S.W.3d 763, 766 (Tex. Crim. App. 2009); Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We agree with counsel that the appeal is frivolous, and her motion to withdraw is

granted. The judgment of conviction is affirmed.




                                             Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Affirmed

Filed: June 26, 2013

Do Not Publish




                                                2